Citation Nr: 0943322	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  09-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date prior to May 12, 
2005 for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J.A.J.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1950 to 
May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 8, 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which granted service 
connection for major depression, assigning a 30 percent 
rating; and awarded TDIU, each effective on May 12, 2005.  
The Veteran appealed the effective date of the award of TDIU.  

A hearing before a Decision Review Officer (DRO) was held May 
2009.  The Veteran was not able to come to the hearing and 
Dr. J.A.J. proffered testimony in the Veteran's behalf.  A 
copy of the transcript is associated with the claims folder 
and has been reviewed.  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On May 12, 2005, the RO received a statement from the 
veteran that was construed as a claim for entitlement to 
TDIU.

2.  It was not factually ascertainable prior to May 12, 2005 
that the veteran's service-connected disabilities precluded 
gainful employment.  




CONCLUSION OF LAW

The criteria for an effective date earlier than May 12, 2005, 
for the award of TDIU are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2009).  
The Veteran's appeal as to the effective date assigned for a 
TDIU arises from his disagreement with the effective date 
assigned following the award of TDIU. Courts have held that 
once the underlying benefit sought is fully granted, the 
claim is substantiated and additional notice is not required; 
any defect in the notice is not prejudicial. See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this regard, the Board notes 
that all available medical records have been obtained in 
support of his claim, as has a transcript of the May 2009 
hearing.  The Veteran has not identified any additional 
evidence to be obtained prior to an appellate decision on 
this claim.  Accordingly, the Board finds that it may proceed 
with appellate review.

II.  Earlier Effective Date

Historically, the Board notes that the Veteran received TDIU 
benefits from July 1969 to December 1978, when entitlement 
was terminated because the Veteran reported that he had been 
employed.  The Veteran filed a claim for TDIU, which was 
received at the RO March 27, 1981.  By rating decision dated 
in April 1981 the RO continued the denial of TDIU.  The 
Veteran perfected an appeal and the issue of entitlement to a 
TDIU came before the Board in March 1985.  The Board denied 
the claim because the Veteran's service-connected disability 
was not shown to be of such severity as to preclude him from 
following some form of substantially gainful employment 
consistent with his education and work experience.  The 
Veteran filed a claim for a TDIU in October 1999 which was 
denied by rating decision dated May 2000.  The Veteran was 
notified of this denial later that same month and did not 
appeal.  That determination is final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1999).  On 
May 12, 2005 the RO received the Veteran's request to reopen 
a claim of entitlement to TDIU and by rating decision dated 
July 2005, the reopened claim was denied.  The Veteran 
perfected an appeal.  In an August 2007 DRO decision 
entitlement to a TDIU was granted effective May 12, 2005, the 
date of the reopened claim.

The Veteran disagrees with the May 12, 2005 effective date 
assigned for TDIU benefits.  He asserts that his TDIU 
benefits should be effective from March 27, 1981, the earlier 
date that he requested his claim for TDIU be reopened. 

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2002).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2002).  In all other cases, the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2002).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase) and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  The Court further 
noted that the phrase "otherwise, date of receipt of claim" 
in 38 C.F.R. § 3.400(o)(2) provides the applicable effective 
date when a factually ascertainable increase occurred more 
than one year prior to receipt of the claim for increased 
compensation.  

The VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. § 
5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2002).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2002).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2002).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157 (2002).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

The record shows that the RO previously denied TDIU claims, 
most recently in May 2000 and that decision is final.  The 
Veteran has not claimed that any previous determinations 
denying TDIU are clearly and unmistakably in error.  
Consequently, VA must look at all the medical evidence and 
communications from the veteran subsequent to the May 2000 
rating decision in order to determine if there is an informal 
claim for TDIU. 

Subsequent to the May 2000 final denial, the Veteran 
submitted a request to reopen his claim for a TDIU that was 
received at the RO May 12, 2005.  Turning to the question of 
whether the veteran submitted an informal claim prior to May 
12, 2005, the Board finds that he did not under § 3.155 
because no communication was filed prior to May 12, 2005 
indicating the veteran's intent to apply for TDIU.  An 
informal claim must identify the benefit sought.  See Brannon 
v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  

With regard to the VA medical records reflecting treatment 
for the veteran's service-connected absence of forearm (the 
only disability service-connected prior to May 12, 2005) 
following the May 2000 rating action and prior to the claim 
for increase on May 12, 2005, these records do not show that 
it was factually ascertainable that service-connected 
disability precluded employment.  The outpatient records 
dated prior to May 12, 2005 reflect treatment primarily for 
nonservice-connected disability and do not suggest that 
service-connected disability precluded gainful employment.  
Thus, even if any of the treatment records could be construed 
as an informal claim, pursuant to 38 C.F.R. § 3.157, there 
was no basis for establishing an effective date earlier than 
May 12, 2005 for awarding TDIU.


ORDER

Entitlement to an effective date earlier than May 12, 2005, 
for an award of TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


